DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant has amended independent Claim 5 to incorporate the subject matter originally recited in claims 10 and 11.  Remarks 06/28/2022, page 5.  Applicant further discusses how the incorporated limitations are not expressly or inherently described, taught or suggested by Khan because “Khan does not expressly or inherently describe, teach, or suggest a PoE device designed for transmitting information describing the type of power feed into a first Ethernet line.”  Remarks 06/28/2022, pp. 6-7.  
Examiner respectfully disagrees.  Khan teaches in Figure 4 ad [0018] a PoE device 404 designed for transmitting information describing the type of power feed into a first Ethernet line (line between 404 and 216, which includes using a wireless router (not shown in Figure 4; Figure 2 illustrates communication device (e.g. wireless router) connected to the inside unit 216 via an Ethernet cable that carries both power and data (e.g. Figure 2: wireless link 3, which may be wired or wireless (see [0016])).  

Applicant also states that Khan does not expressly or inherently describe, teach or suggest the claimed first contactless PoE connector and the claimed second contactless PoE connector.
Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Khan et al. teaches in Figures 2 and 4 a contactless PoE connection system for contactless power and data transfer via a PoE link, comprising:
a first contactless PoE connector comprising: 
a first contactless interface configured for data transfer (antennas 528 of Figure 5, which details inside unit 216; see also [0018] “via an Ethernet cable that carries both power and data”); 
a second contactless interface configured for power transfer (antennas 532 of Figure 5, which details inside unit 216; see also [0019] where “The outside module 208 is powered by the inside module”); 
a third interface to which a first Ethernet line can be connected, the third interface being configured to receive data and power that are transferable jointly via the first Ethernet line (as connected using wireless Link2; see also [0018], using “the intermediate node”); 
a data and power splitting device connected to the first contactless interface, the second contactless interface, and the third interface, and configured for splitting power and data as applied to the third interface and for selectively supplying data to the first contactless interface and for selectively supplying power to the second contactless interface (within processor of 216; see also Figure 5, which details 216 to include data transmission and power transmission using antennas 528 and 532; see also [0021]); and
a second contactless PoE connector comprising:
a fourth contactless interface configured for data transfer (antennas 512 of Figure 5, which details output unit 208); 
a fifth contactless interface configured for receiving power coming from a further contactless PoE connector (antennas 516 of Figure 5, which details output unit 208); 
a sixth interface to which a second Ethernet line can be connected, the sixth interface being configured for feeding data along with power to the second Ethernet line (as connected using wireless link1); 
a data and power combining device  connected to the fourth contactless interface, the fifth contactless interface, and the sixth interface, which combines the data received via the fourth contactless interface and the power received via the fifth contactless interface for feeding to the sixth interface for being transferred jointly via the second Ethernet line (within the processor of 208 in Figure 5, which details output unit 208).
Thus, all the claimed limitations have been taught by Khan.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2018/0019798), as cited in the IDS 02/19/2021.
Regarding Claim 5, Khan et al. teaches in Figures 2 and 4 a contactless PoE connection system for contactless power and data transfer via a PoE link, comprising:
a first contactless PoE connector comprising: 
a first contactless interface configured for data transfer (antennas 528 of Figure 5, which details inside unit 216; see also [0018] “via an Ethernet cable that carries both power and data”); 
a second contactless interface configured for power transfer (antennas 532 of Figure 5, which details inside unit 216; see also [0019] where “The outside module 208 is powered by the inside module”); 
a third interface to which a first Ethernet line can be connected, the third interface being configured to receive data and power that are transferable jointly via the first Ethernet line (as connected using wireless Link2; see also [0018], using “the intermediate node”); 
a data and power splitting device connected to the first contactless interface, the second contactless interface, and the third interface, and configured for splitting power and data as applied to the third interface and for selectively supplying data to the first contactless interface and for selectively supplying power to the second contactless interface (within processor of 216; see also Figure 5, which details 216 to include data transmission and power transmission using antennas 528 and 532; see also [0021]); and
a second contactless PoE connector comprising:
a fourth contactless interface configured for data transfer (antennas 512 of Figure 5, which details output unit 208); 
a fifth contactless interface configured for receiving power coming from a further contactless PoE connector (antennas 516 of Figure 5, which details output unit 208); 
a sixth interface to which a second Ethernet line can be connected, the sixth interface being configured for feeding data along with power to the second Ethernet line (as connected using wireless link1); 
a data and power combining device  connected to the fourth contactless interface, the fifth contactless interface, and the sixth interface, which combines the data received via the fourth contactless interface and the power received via the fifth contactless interface for feeding to the sixth interface for being transferred jointly via the second Ethernet line (within the processor of 208 in Figure 5, which details output unit 208);
wherein in the coupled state of the first and second contactless PoE connectors, the first and fourth contactless interfaces (Figure 5: antennas 528 and 512) and the second and fifth contactless interfaces (Figure 5: antennas 532 and 516) are substantially aligned with each other (see configuration in Figure 5) and a releasable connection is established between the first and second contactless connectors (using wireless Link2), so that power and data can be transferred via the first and second contactless PoE connectors in a contactless manner (see [0018] and [0019], which further detail how 216 and 208 wirelessly connect the input of 216 to the output of 208); 
wherein a PoE device is connectable to the first Ethernet line (216 is connected to 404), which is configured to transmit and/or receive data via the first Ethernet line and to feed power into the first Ethernet line ([0018]; see also Figure 2 using Wireless Link3 between 216 and 220 (including 404)); and 
wherein a PoE device is connectable to the second Ethernet line (device as connected to 208 using Wireless Link1), which is configured to transmit and/or receive data via the second Ethernet line and to draw power via the second Ethernet line (using Wireless Link1), and 
wherein the PoE device that is connectable to the first Ethernet line is configured to transfer information describing the type of power feed into the first Ethernet line to the first contactless PoE connector (as transferred using Wireless Link 3 and antennas 532); 
wherein the first contactless PoE connector is configured to be responsive to the information describing the type of power feed into the first Ethernet line by feeding the data to the first contactless interface and the power to the second contactless interface in a manner predefined by said information (using Wireless Link3, antennas 528 and Processor in 216); 
wherein the first contactless PoE connector is configured to supply the information describing the type of power feed into the first Ethernet line to the second contactless PoE connector (through Wireless Link2, 208, and Wireless Link1); and
wherein the second contactless PoE connector is configured to be responsive to the information coming from the first contactless PoE connector by supplying the data and power to the sixth interface in a manner predefined by said information (using Wireless Link1).  

Regarding Claim 2, Khan et al. further teaches the contactless PoE connector, further comprising 
means configured to releasably couple and align the contactless PoE connector with a further contactless PoE connector (based on Wireless Link2).  

Regarding Claim 6, Khan et al. further teaches in Figure 5 the contactless PoE connection system, wherein 
the first and fourth contactless interfaces are each configured for transmitting and receiving data (using antennas 528 and 512); 
the third interface is configured for transmitting data via the first Ethernet line (using antennas 532 and Transceiver 3 524) and the sixth interface is configured for receiving data transferred via the second Ethernet line (using antennas 516 and transceiver 2 508); 
the data and power splitting device of the first contactless PoE connector is configured to forward data coming from the second contactless PoE connector to the third interface for transmission over the first Ethernet line (using antennas 532 and 528; as well as transceivers 4 and 3); and 
the data and power combining device of the second contactless PoE connector is configured to feed data coming from the sixth interface to the fourth contactless interface for transmission (using antennas 504 and 516; as well as transceivers 1 and 2).  

Regarding Claim 7, Khan et al. further teaches in Figure 6 the contactless PoE connection system, wherein 
the first and second contactless PoE connectors each have a planar coupling surface with coupling means, the coupling means being configured such that, in the coupled state, the first and fourth contactless interfaces and the second and fifth contactless interfaces are substantially aligned with each other (where the inside unit and the outside unit each have coupling means, where the top half of each unit and the bottom half of each unit are aligned respectively with each other) and a releasable connection is established between the first and second contactless connectors (using Wireless Link2, as shown in Figure 2).  

Regarding Claim 8, Khan et al. further teaches in Figures 4 and 5 the contactless PoE connection system, wherein:
the coupling means each comprise at least one magnet, and wherein the at least one magnet of the first contactless PoE connector and the at least one magnet of the second contactless connector attract each other (where [0019] further details the coupling means to include “resonant or non-resonant inductive coupling methods”, including magnets).  

Regarding Claim 9, Khan et al. further teaches the contactless PoE connection system, wherein the coupling means have complementary positioning elements (inductive coupling means, including magnets, require complementary positioning elements to connect).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/           Primary Examiner, Art Unit 2849